Case 5:18-cv-13432-JEL-DRG ECF No. 22, PageID.591 Filed 01/06/21 Page 1 of 3




                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION


Kim Leszyczynski,

                        Plaintiff,      Case No. 18-13432

v.                                      Judith E. Levy
                                        United States District Judge
The Home Depot USA, Inc.,
                                        Mag. Judge David R. Grand
                        Defendant.

________________________________/

               ORDER ON DEFENDANT’S MOTION
                  FOR ATTORNEY FEES [19]

     On November 30, 2020, the Court denied Plaintiff Kim

Leszyczynski’s motion for relief from final judgment. (ECF No. 18.)

Defendant The Home Depot USA, Inc. subsequently submitted a motion

for attorney fees on December 21, 2020. (ECF No. 19.) Plaintiff responded

on December 30, 2020. (ECF No. 21.)

     Local Rule 54.2.1(b) requires that a motion for attorney fees “be

supported by an affidavit of counsel setting out in detail the number of

hours spent on each aspect of the case.” In its motion, Defendant states

that counsel would submit a separate motion with its detailed breakdown
Case 5:18-cv-13432-JEL-DRG ECF No. 22, PageID.592 Filed 01/06/21 Page 2 of 3




of hours under seal as Exhibit B. (See ECF No. 19, PageID.546, 547, 555.)

To date, Defendant has not submitted this supplemental motion or

Exhibit B in any other form. Further, as Plaintiff points out, the affidavit

from Defendant’s counsel in Exhibit A is not notarized.1 (See ECF No. 19,

PageID.554.) Counsel may submit a declaration in lieu of an affidavit.

See 28 U.S.C. § 1746.

      Accordingly, Defendant must file Exhibit B and a corrected Exhibit

A by Friday, January 8, 2021. Defendant is granted leave to file Exhibit

B under seal. Plaintiff may file a brief response (no longer than 5 pages)

addressing the breakdown of hours provided by Defendant in Exhibit B

by Friday, January 15, 2021.

      IT IS SO ORDERED.

Dated: January 6, 2021                      s/Judith E. Levy
Ann Arbor, Michigan                         JUDITH E. LEVY
                                            United States District Judge




      Counsel’s affidavit also contains several inconsistent statements in ¶¶ 2—4.
      1

(ECF No. 19, PageID.552–553.)
                                        2
Case 5:18-cv-13432-JEL-DRG ECF No. 22, PageID.593 Filed 01/06/21 Page 3 of 3




                    CERTIFICATE OF SERVICE
      The undersigned certifies that the foregoing document was served
upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on January 6, 2021.
                                         s/William Barkholz
                                         WILLIAM BARKHOLZ
                                         Case Manager




                                     3
